MEMORANDUM **
Roberto Martin Morales-San Juan appeals from his guilty-plea conviction and 30-month sentence for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291. We review for reasonableness, United States v. Booker, 543 U.S. 220, 261, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) , and we affirm.
Appellant contends that the sentencing judge improperly enhanced his sentence by relying on facts in the presentence report regarding a prior conviction, and that as a result his sentence is unreasonable. Our review of the record leads us to conclude that the sentencing judge properly relied on the 18 U.S.C. § 3553(a) sentencing factors to impose this enhanced sentence. We therefore conclude that the sentencing judge correctly computed the Guidelines range applicable to appellant’s crime, and that the sentence is reasonable. See United States v. Cantrell, 433 F.3d 1269, 1279-80 (9th Cir.2006); see also United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert, denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006) .
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.